                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANG KOO PARK, et al.,                         :
          Plaintiffs,                          :      CIVIL ACTION
                                               :
         v.                                    :
                                               :
EVANSTON INSURANCE CO., et al.,                :      No. 19-4753
         Defendants.                           :


                                        MEMORANDUM

Schiller, J.                                                                         March 4, 2020

         Sang Koo Park and Bong Ho Park sued Evanston Insurance Company and Markel

Corporation alleging breach of contract and bad faith. Defendants have moved to dismiss the case

for failure to state a claim upon which relief can be granted. For the reasons that follow, the Court

grants the motion in part and denies it in part.

I.       BACKGROUND

         According to the Complaint, in August of 2018, Plaintiffs filed a claim pursuant to a

commercial insurance policy issued by Defendants, which covered Plaintiffs’ commercial

business. Plaintiffs claimed that a plumbing failure in the building caused significant water damage

to the basement of the property. Around August 15, 2018, Defendants acknowledged receipt of

the claim and on November 19, 2018, Defendants denied the same. (Compl. ¶¶ 8-10.) Plaintiffs

allege that the damage to the basement was a covered loss under the insurance policy issued by

Defendants and denial of the claim constitutes a breach of contract and bad faith. Plaintiffs sued

in the Court of Common Pleas of Philadelphia County and Defendants removed the case to this

Court.
II.    STANDARD OF REVIEW

       In deciding a motion to dismiss for “failure to state a claim upon which relief can be

granted,” the Court must accept as true all factual allegations in the complaint and make all

reasonable inferences in favor of the plaintiff. Fed. R. Civ. P. 12(b)(6); McDermott v. Clondalkin

Group, Inc., 649 F. App’x 263, 266 (3d Cir. 2016). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 557 (2007)). The plausibility requirement “asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. When deciding a motion to dismiss, “courts generally

consider only the allegations contained in the complaint, exhibits attached to the complaint and

matters of public record.” Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).


III.   DISCUSSION

         A. Breach of Contract

       First, the Court will consider whether the Complaint states a claim for breach of contract.

The Court finds that it does. “Under Pennsylvania law, a party alleging breach of contract must

establish (1) the existence of a contract, including its essential terms, (2) a breach of a duty imposed

by the contract, and (3) resultant damages.” Ecore Int’l, Inc. v. Downey, 343 F. Supp. 3d 459, 485

(E.D. Pa. 2018) (citation and internal quotation marks omitted). Here, Plaintiffs properly allege

that an insurance contract existed between Plaintiffs and Defendants. (Compl. ¶ 6.) They further

allege that they complied with all necessary conditions under the contract, suffered a “covered

loss,” and Defendants failed to pay their claim. (Id. ¶¶ 12-13; 17-18.) Thus, Plaintiffs have alleged

a breach of the insurance contract. Finally, Plaintiffs allege that they have suffered resultant

damages. Plaintiffs allege that they paid more than $200,000 to repair the damage to their business


                                                   2
and replace lost inventory, which, according to Plaintiffs, were covered losses under the insurance

contract. (Id. ¶¶ 14-16.) Plaintiffs have pled facts sufficient to support a cause of action for breach

of contract. Defendants’ motion to dismiss Plaintiffs’ breach of contract claim is denied.

        B. Bad Faith

       Next, the Court will consider whether the Complaint properly states a claim for bad faith.

After careful consideration, the Court finds that it does not. Under Pennsylvania law, to prevail in

a bad faith action pursuant to 42 Pa. C.S.A. § 8371, a plaintiff must establish: “(1) that the insurer

did not have a reasonable basis for denying benefits under the policy and (2) that the insurer knew

or recklessly disregarded its lack of a reasonable basis in denying the claim.” Rancosky v.

Washington Nat’l Ins. Co., 170 A.3d 364, 377 (Pa. 2017). “A plaintiff must plead specific facts as

evidence of bad faith and cannot rely on conclusory statements.” Toner v. GEICO Ins. Co., 262 F.

Supp. 3d 200, 208 (E.D. Pa. 2017). He or she cannot simply state the insurer acted unfairly, the

complaint “must describe with specificity what was unfair.” Id.

       Here, Plaintiffs allege that Defendants acted in bad faith as they, “ha[d] no reasonable and

sufficient basis for [their] conclusion to deny coverage[.]” (Compl. ¶ 22.) The Complaint does not

contain any factual allegations that relate to why Defendants’ alleged acts or omissions were

unreasonable. Plaintiffs’ conclusory allegations are not supported by specific facts sufficient to

state a plausible claim for relief. Courts consistently hold that bare-bones allegations of bad faith

such as these, without more, are insufficient to survive a motion to dismiss. See e.g., Smith v. State

Farm Mut. Auto Ins. Co., 506 F. App’x 133, 137 (3d Cir. 2012) (“the failure to immediately accede

to a demand for the policy limit cannot, without more, amount to bad faith.”); McDonough v. State

Farm Fire & Cas. Co., 365 F. Supp. 3d 552, 557 (E.D. Pa. 2019) (conclusory allegations that an

insurer “unreasonably withheld the payment of [UIM] benefits under the policy … failed to engage



                                                  3
in good faith negotiations … failed to perform an adequate investigation” were insufficient to state

a claim for bad faith); Atiyeh v. Nat’l Fire Ins. Co. of Hartford, F. Supp. 2d 591, 599 (E.D. Pa.

2010) (allegations of bad faith including, “(a) failing to conduct a reasonable investigation, (b)

denying benefits to plaintiff without a reasonable basis” constituted “conclusory legal statements

and not factual averments.”).

       Here, Plaintiffs failed to state a plausible claim for bad faith. As such, Defendants’ motion

to dismiss Plaintiffs’ bad faith claim is granted.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion is granted in part and denied in part.

Plaintiffs, however, may amend their bad faith claim. An order consistent with this Memorandum

will be docketed separately.




                                                     4
